                       Case 3:18-cv-01930-SI        Document 112        Filed 05/09/19     Page 1 of 7
William X Nietche, et al
c/o 4406 N Mississippi Avenue
Portland Oregon [97217]
503-287-6494 I 503-539-3784
                                    IN THE UNITED STATES DISTRICT COURT
                                          FOR THE DISTRICT OF OREGON

                                                  PORTLAND DIVISION




           William X Nietzche (solely as trustee for
           KRME International Trust),
           Et al.,
                                                                                   3:18-CV-01930-SI
                            Plaintiff/Petitioner,                                          Case No.
                                                                           PLAINTIFF'S MOTION TO
                                                                           DISQUALIFY COUNSEL TOM
                                                                           PURCELL

                                                                           (ORAL ARGUMENT REQUESTED)
           v.

           FREEDOM MORTGAGE CORPORATION (FMC),

           Et al.,

                            Defendant(s)/Respondent(s)



                      PLAINTIFF'S MOTION TO DISQUALIFY COUNSEL TOM PURCELL

                   Plaintiff William and Julie Kinney ("The Kinney's"), by and through Plaintiff/trustee
           William X Nietzche, hereby moves this Court of Record to enter an order to disqualify MB Law
           Group and counsel Tom Purcell from representing either Defendant USBNA, RLMS or RCC,
           stating in support:

                I.      Legal Standard

                1. A motion to disqualify counsel requires a two-step analysis where a court (1) considers
                     whether there is an ethical violation and then, if so, (2) determines whether
                     disqualification is appropriate to remedy the violation. Alfa CTP Sys., Inc. v. Nierman,
                     No. 15-cv-9338, 2016 WL 687281, at *4 (N.D. Ill. Feb. 19, 2016). Disqualification of
                     counsel is a "~astic measure" imposed only "when absolutely necessary." Black Rush
                     Mining, LLC v. Black Panther Mining, 840 F. Supp. 2d 1085, 1089 (N.D. Ill. 2012)
                     (quoting Schiessle v. Stephens, 717 F.2d 417,420 (7th Cir. 1983)). Because
                     disqualification deprives a party of the representation of their choosing, disqualification
                     motions-although sometimes legitimate and necessary-are "viewed with extreme

                     PLAINTIFF'S MOTION TO DISQUALIFY COUNSEL TOM PURCELL - Page 1 of 7
      Case 3:18-cv-01930-SI        Document 112        Filed 05/09/19     Page 2 of 7




   caution for they can be misused as techniques of harassment." Freeman v. Chicago
   Musical _Instrument Co., 689 F.2d 715, 721 (7th Cir. 1982). "There must be solid
   evidence to support an allegation of conflict." Fernatt v. Finnigan, No. l 1-cv-1530, 2012
   WL 3308759, at *2 (N.D. Ill. Aug. 13, 2012). The moving party therefore bears a heavy
   burden of proving the facts required for disqualification. Alfa CTP Sys., Inc., 2016 WL
   687281, at *4; Guillen v. City of Chicago, 956 F. Supp. 1416, 1421 (N.D. Ill. 1997).

II.    Argume.nt
2. Plaintiffs bring this motion in good faith and not for purposes of delay pursuant to the
    American Bar Association's Model Rules of Professional Conduct (the "Model Rules").

3. Tom Purcell's multi-representation of Defendant USBNA, RLMS and RCC violates DR
   5-105 in that said Defendant's interest are adverse to each other;

4. Tom Purcell's professional judgment in behalf of either client USBNA, RLMS, or RCC
   will be or is likely to be adversely affected by his representation of either Defendant;

5. Neither Defendant USBNA, RLMS or RCC have furnished a waiver in writing verified
   for the record wherein each said Defendant has consented to the representation of Tom
   Purcell after full disclosure of the possible effect of such representation on the exercise of
   Tom Purcell's independent professional judgment on behalf of each said Defendant.

6. Tom Purcell's multi-representation of Defendant USBNA, RLMS and RCC violates DR
   5-106 in that Tom Purcell did not obtain consent from Defendant USBNA nor RLMS;

7. nor were Defendant USBNA nor RLMS advised of the existence and nature of all the
   claims involved in the proposed settlement proffered by Defendant RCC;

8. nor were Defendant USBNA or RLMS advised of the total amount of the settlement;

9. nor were Defendant USBNA or RLMS advised of the participation of each person in the
   settlement.

10. Tom Purcell's multi-representation of Defendant USBNA, RLMS and RCC is unethical
    and creates a serious impropriety for the courts immediate consideration.

11. DR 5-105 provides in pertinent part:
    Refusing to Accept or Continue Employment if the Interest of Another Client May
    Impair the Independent Professional Judgment of the Lawyer.

   (A) A lawyer shall decline proffered employment if the exercise of his independent
   professional judgment in behalf of a client will be or is likely to be adversely affected by



    PLAINTIFF'S MOTION TO DISQUALIFY COUNSEL TOM PURCELL - Page 2 of 7
     Case 3:18-cv-01930-SI        Document 112        Filed 05/09/19     Page 3 of 7




   the acceptance of the proffered employment, or if it would be likely to involve him in
   representing differing interests, except to the extent permitted under DR 5-105(C).

   "(B) A lawyer shall not continue multiple employment if the exercise of his independent
   professiomtl judgment in behalf of a client will be or is likely to be adversely affected by
   his representation of another client, except to the extent permitted under DR 5-105(C).

   "(C) In the situations covered by DR 5-105(A) and (B), a lawyer may represent multiple
   clients if it is obvious that he can adequately represent the interest of each and if each
   consents to the representation after full disclosure of the possible effect of such
   representation on the exercise of his independent professional judgment on behalf of
   each.

   "(D) If a lawyer is required to decline employment or to withdraw from employment
   under DR 5-105, no partner or associate of his or his firm may accept or continue such
   employment."

12. DR 5-106 provides in pertinent part:
    Settling Similar Claims of Clients.

   (A) A lawyer who represents two or more clients shall not make or participate in the
   making of an aggregate settlement of the claims of or against his clients, unless each
   client has consented to the settlement after being advised of the existence and nature of
   all the claims involved in the proposed settlement, of the total amount of the settlement,
   and of the participation of each person in the settlement.

A. Tom Purcell's Concurrent Representation of Defendants USBNA and RLMS
    Creates a Serious Concurrent Conflict of Interest.
13. Tom Purcell is representing both Defendants UBNA and RLMS.

14. Defendant USBNA, at one point or another material to this complaint, has represented to
    Plaintiffs to be the Beneficiary of the Note in this matter.

15. Defendant USBNA, at one point or another material to this complaint, has represented to
    Plaintiffs to be the Holder of the Original Note in this matter.

16. Defendant USBNA, at one point or another material to this complaint, has represented
                                                                                    ,,.  to
    Plaintiffs to be the Trustee of the Original Note in this matter.

17. Defendant RLMS, at one point or another material to this complaint, has represented to
    Plaintiffs to be the purported Servicer of the Note in this matter.




    PLAINTIFF'S MOTION TO DISQUALIFY COUNSEL TOM PURCELL - Page 3 of 7
      Case 3:18-cv-01930-SI        Document 112           Filed 05/09/19   Page 4 of 7




18. Defendant State of Oregon Corporation has represented to Plaintiffs that RLMS is the
    purported lender relating to the Note in this matter.

19. Defendant USBNA and RLMS should be considered as separate, potentially adverse
    entities.

20. Tom Purcell has colluded facts on behalf of USBNA and RLMS;

21. This has created an unfair advantage to Plaintiffs.

22. Defendant USBNA and RLMS's interest in this matter are directly adverse to each other.

23. Tom Purcell cannot represent neither Defendant USBNA nor RLMS because it is
    ethically impermissible pursuant to the ABA model rules 1.7 and Canon 9.

24. To allow said representation to continue will grossly affect the orderly administration of
    justice and principles of fair play and substantial justice.

25. Defendant USBNA, RLMS and RCC all have inconsistent positions in relation to each
    other;

26. even taken in relation to the other non-client co-defendants named in this matter.

27. ("[U]nder section (a)(2), ' [a] conflict may exist by reason of substantial discrepancy in
    the parties' testimony, incompatibility in positions in relation to an opposing party or the
    fact that there are substantially different possibilities of settlement of the claims or
    liabilities in question."' (quoting ABA Model R. of Profl Conduct R. 1.7 cmt. 23));

28. In order to represent multiple "co-parties in civil matters," the lawyer must ensure that
    "there is no 'substantial discrepancy' among positions, testimony, or settlement
    prospects." Walton, 2012 WL 6587723, at *2 (quoting Annotated Model R. of Profl
    Conduct 130 (Ellen J. Bennett et al. eds., 7th ed. 2011)).

B. Tom Purcell's Representation of Defendants USBNA, RLMS and RCC creates a
    Serious Concurrent Conflict of Interest.
29. Defendant RCC is lender of funds to Defendant UHD for the purported purchase of
    Plaintiffs Property Structure at the October 23, 2018 auction.

30. Defendant USBNA, RLMS and RCC should all be considered as separate, potentially
    adverse entities.

31. Tom Purcell has colluded facts on behalf of USBNA, RLMS and RCC;



    PLAINTIFF'S MOTION TO DISQUALIFY COUNSEL TOM PURCELL - Page 4 of 7
        Case 3:18-cv-01930-SI      Document 112           Filed 05/09/19   Page 5 of 7




32. This has created an unfair advantage to Plaintiffs.

33. Defendant USBNA, RLMS, and RCC's interest in this matter are all directly adverse to
    each other.

34. Tom Purcell cannot represent neither Defendant USBNA, RLMS, or RCC because it is
    ethically impermissible pursuant to the ABA model rules 1. 7 and Canon 9.

35. To allow said representation to continue will grossly affect the orderly administration of
    justice and principles of fair play and substantial justice.

36. Defendant USBNA, RLMS and RCC all have inconsistent positions in relation to each
    other;

37. even taken in relation to the other non-client co-defendants named in this matter.

38. On April 11, 2019, Defendant RCC prematurely presented Plaintiffs with a settlement
    offer to be released from this instant matter.

39. This fact alone demonstrates a "substantial discrepancy" among positions, testimony, or
    settlement of the other remaining Co-Defendants.

40. Defendant RCC is subject to both civil and/or criminal liability or both due to Plaintiffs
    allegation of RICO violations.

41. The fact that all Defendants named in this matter face potential criminal liability prevents
    Tom Purcell from multiple representation of either Defendant USBNA, RLMS, or RCC.

III.     Conclusion

42. Tom Purcell represents USBNA, RMLS and RCC who are all named co-defendants in
    this matter.

43. On information and belief, Tom Purcell obtained confidential information that unfairly
    advantaged or disadvantaged Defendants in this matter.

44. On information and belief, Tom Purcell obtained confidential information that unfairly
    disadvantaged Plaintiffs in this matter.

45. Plaintiffs aver that Tom Purcell's actions on behalf of one client cut against the legal
    defense or counterclaims of other clients.




       PLAINTIFF'S MOTION TO DISQUALIFY COUNSEL TOM PURCELL - Page 5 of 7
         Case 3:18-cv-01930-SI           Document 112      Filed 05/09/19      Page 6 of 7




   46. Tom Purcell has created a concurrent conflict of interest by attempting to represent Co-
       Defendants USBNA, RLMS, and now, RCC in this matter.

   47. Tom Purcell's clients' first priorities are directly aligned against each other in this matter.

   48. This creates a concurrent conflict of interest.

   49. Even if Tom Purcell's clients have all agreed in writing to waive the conflict of interest in
       this matter, Model Rule I. 7 does not allow Defendants to waive said conflict due to the
       potential for criminal liability in this matter under RICO.

   50. On information and belief, Tom Purcell's multiple-client-representation is part of
       Defendant USBNA's, RLMS's, and RCC's defense plan-a multiple-front attack on
       Plaintiffs positions that risks some individual consequences for Defendants perceived
       greater goal of gaining the ability to produce headlights without fear of liability to
       Plaintiffs.

   51. Notably this case is still in its early stages.

   52. Defendant RCC's Motion to Dismiss should be considered moot.

   53. As such, there is no reason why said Defendants cannot each procure a different attorney
       who lacks a conflict of interest.


WHEREFORE, Plaintiffs move this Honorable Court of Record to enter an order:

   I. Restraining and enjoining Defendants USBNA, RLMS and RCC from taking any further
      proceedings in the above-entitled action so long as Tom Purcell, Esq. is the attorney for
      either of said Defendants.

   2. Disqualifying, restraining and enjoining Tom Purcell, Esq., and MB Law Firm, from
      acting as attorney and representing either Defendant USBNA, RLMS or RCC in this
      action brought by Plaintiffs.

   3. Restraining and enjoining Tom Purcell from doing anything that will injuriously affect
      the interests of Plaintiffs, with particular reference to all matters and things that occurred
      between February 7, 2002 to Present.

   4. Restraining and enjoining Tom Purcell from representing either USBNA, RLMS or RCC,
      all named Defendants in this action, with reference to matters arising out of the multiple
      representation of Tom Purcell as attorney for Defendant USBNA, RLMS and RCC, as to
      which matters Tom Purcell is now acting adversely to the interests of said clients by not
      furnishing the proper waiver of said conflict in writing verified for the record; also, said

       PLAINTIFF'S MOTION TO DISQUALIFY COUNSEL TOM PURCELL - Page 6 of 7
      Case 3:18-cv-01930-SI          Document 112        Filed 05/09/19   Page 7 of 7




   multi-representation of said defendants presents Plaintiffs with an unfair advantage to
   Defendants and Plaintiffs do not consent thereto.

5. Restraining and enjoining Defendant USBNA, RLMS and RCC from using any
   information in this action against Plaintiffs which information said Defendants obtained
   and acquired through Tom Purcell and which information Tom Purcell acquired as a
   result of his multiple representation of said Defendants.

6. Restraining and enjoining Tom Purcell from divulging any confidep.tial and privileged
   information to said Defendants which information was acquired by Tom Purcell while he
   was acting as attorney for either of said Defendants.

7. Requiring said Defendants to each individually retain separate counsel in this rp.atter.

8. Rendering Defendant RCC's Motion to Dismiss as moot.

9. Striking from the record USBNA's and RLMS's Answer to Plaintiffs First Amended
   Verified Complaint due to collusion of the parties.

10. Striking from the record Defendant RCC's Motion to Dismiss due to collusion of the
    parties.


RESPECTFULLY DA ED this               °I      day of May, 2019.

                                         ey
                   In olo Proprio, In oper Persona,
                   S Heredes, Sui Juris [Prose]


                  ;:J'.,~~' KRME International Trust
                   In Solo Proprio, In Proper Persona,
                   Sui Heredes, Sui Juris [Pro se]




    PLAINTIFF'S MOTION TO DISQUALIFY COUNSEL TOM PURCELL - Page 7 of7
